            IN THE UNITED ST ATES DISTRICT COURT
               EASTERN DISTRICT OF ARK ANS AS
                     NORTHERN DIV ISIO N

THO MA S WILSON
ADC #161140                                                     PLAINTIFF

v.                      No. 1:19-cv-62-DPM-PSH

MARJORIE HALL, Hea lth Service
Administrator, NCU; JOH NSO N,
Lieutenant, NCU; THO MPS ON,
Sergeant, NCU; AMIE BURROW,
APN, Calico Rock; COOPER,
Captain; and TERRY FULFER                                    DEF END ANT S

                                  ORDER
                                                                part ial
      Wils on does n't object to Mag istra te Judg e Harr is' s
                                                                NQ 33.
reco mme ndat ion; inste ad, he now mov es for a tran sfer.
                                                                  se. The
Mag istra te Judg e Harr is will take up that mot ion in due cour
                                                              27; FED. R.
Cou rt adop ts the uno ppo sed part ial reco mme ndat ion. NQ
                                                                        Wils on's
 CIV. P. 72(b) (1983 addi tion to advi sory com mitt ee notes).
 mot ion for a temp orar y restr ainin g orde r, NQ 23, is deni ed.
       So Ord ered .

                                     D .P. Mar shal l Jr.
                                     Unit ed Stat es Dist rict Judg e
